Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de junio de 1980
Lamento tener que disentir. Estimo que en este caso se trata de una controversia obrero-patronal y no de una con-*235troversia sobre doctrina religiosa. Si se tratase de esto último, la Iglesia sería soberana. Pero al tratarse de una materia tan investida del interés público temporal como son las relaciones obrero-patronales, la Iglesia no puede estar inmune de regu-lación estatal.
En estas cosas importantes no puede conformarse uno con las expresiones aisladas de unos casos abundantes, contradic-torios y que no nos obligan. Véase sobre esto lo expresado por John Wigmore, I Wigmore on Evidence, 3ra ed., 1940, Sec. 8a.
Como hemos tenido ocasión de señalar antes, los árboles no deben impedirnos ver el bosque. Hay que ir al pensamiento, a los fundamentos históricos y profundos del problema; pro-blema que tiene sus orígenes por lo menos desde la Edad Media. Rota la síntesis del Imperio Romano, en el cual la Iglesia Católica, Apostólica y Romana era la iglesia oficial, y luego del feudalismo anárquico y fragmentario, desde que surgieron monarcas que gobernaban, más o menos, a diver-sas naciones, surgió la milenaria controversia entre el poder espiritual y el poder temporal.
La Iglesia y el Estado coinciden en buscar el bien común, espiritual y temporal. Algunos papas en la Edad Media ha-blaron de las “dos espadas”, para indicar que el poder temporal debía ir unido al poder espiritual. El símil de las dos espadas no fue uno feliz, aunque pegó. Pudo haberse uti-lizado uno que sugiriese más amor, la concordia y la convi-vencia, pero cada época tiene sus tensiones y cada hombre su circunstancia. El filósofo político inglés Tomás Hobbes utilizó dicho símil en su Leviatán para poner las dos armas en manos del Estado totalitario. Después de la reforma protestante, algunos estados adoptaron la fórmula práctica de cuius regio, eius religio; cada gobernante decidiría la religión de sus súbditos. La fórmula sería práctica por algún tiempo, pero son obvias sus injusticias y su insuficiencia filosófica.
*236Algunos autores estiman que la mejor fórmula para el mundo actual es lo que llaman la separación amistosa, ha-ciendo bien cada uno lo suyo, sin intentar mandar uno al otro, no intentando la Iglesia que el Estado le preste su poder coactivo para afirmar su orden espiritual y moral, y no pre-tendiendo, por su parte, el Estado que la Iglesia le dé su res-paldo a lo que son opciones políticas temporales y opinables.
Aún dentro de nuestro sistema de separación de la Iglesia y el Estado, como hay materias que son de la incumbencia de la primera y otras de la incumbencia del segundo, y siendo el derecho laboral materia de la incumbencia del Estado, no se puede dejar al exclusivo arbitrio de las autoridades ecle-siásticas la regulación del derecho de los maestros laicos de asociarse y negociar colectivamente sus condiciones de tra-bajo.
Debe ser claro que el ejercicio por la Junta de Relaciones del Trabajo de sus funciones en el caso de autos, en forma alguna viola la libertad de culto que garantiza nuestra Cons-titución. Como hemos dicho, en este caso no está envuelta la libertad de culto. Se trata de salarios.
Entiendo, como señalé antes, que si se tratase de una controversia sobre doctrina religiosa, la Iglesia tendría la última palabra; pero tratándose de una controversia obrero-patronal, la Iglesia, que es patrono de miles de maestros y de empleados en Puerto Rico, no puede gozar de inmunidad y constituir una jurisdicción aparte en unas materias tan afec-tadas por el interés público y que corresponde al Estado regular. Lo contrario se prestaría concebiblemente para dejar un gran sector de nuestra fuerza profesional y obrera sin la protección de las leyes laborales y para que se cometiesen graves injusticias. Por eso, yo sostendría la decisión de la Junta de Relaciones del Trabajo de Puerto Rico.